Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-22, 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Molander (US Patent 7,614,006) in view of “Transposing the rows and columns of a 2D array, jagged array and string in C#” (published 21 July 2014), available: “https://www.codeproject.com/Articles/793684/Transposing-the-rows-and-columns-of-array-CSharp” hereinafter “Transposing,” further in view of Graefe et al. (US Patent 6,298,342), and further in view of Loaiza (US Pre-Grant Publication 2014/0281247). 

As to claim 1, Molander teaches a method for automated transformation of a row-oriented syntax of a business management system to a column-oriented syntax, comprising: 
identifying, by an analyzer client executed by a processor of a client device, a first database of a business management system comprising a plurality of arrays in a row-oriented syntax (see 5:40-53 and figures 2, 3, and 4. Notably, Molander shows that a user may select particular rows. The user may then activate a transposition command, which changes the orientation of the rows from the row orientation of figure 2 to the column orientation of figure 4); 
creating, by a transformer executed by the processor, a first array of a second database having a column-oriented syntax (see 5:40-53 and figures 2, 3, and 4. Figure 4 shows the final product, notably an array of a second database having a column oriented syntax); and 
Molander does not explicitly describe the exact details of the transpositional function. However, it is noted that transposing rows to databases is known in the art, and it would be obvious to use such an algorithm as described in the above cited article “Transposing.”
“Transposing” teaches:
iteratively, for each array of the plurality of arrays of the first database: 
reading, by the transformer, an element at a first position of said array (see pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”)
writing, by the transformer, the element to a next position of the first array of the second database (see pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by “Transposing.” It is noted that Molander explicitly uses a transposition function, but does not describe the details of iteration. “Transposing” merely provides an algorithm known in the art for how to transpose rows and columns. Because Molander creates a transposed table, one of ordinary skill in the art would have found it obvious to use an algorithm such as found in “Transposing.”
Molander does not teach further comprising: 
each row-oriented array comprising a plurality of horizontally adjacent elements stored in corresponding adjacent contiguous data blocks in a memory of the business management system; 
…
Each column-oriented array comprising a plurality of vertically adjacent elements stored in corresponding adjacent contiguous data blocks in the memory of the business management system; 
…
Wherein the element at the first position of said array of the first database is stored contiguously in memory of the business management system to a second element at an adjacent second position of said array of the first database; 
Wherein the element written to the next position of the first array of the second database is stored contiguously in memory of the business management system to a third element, read from a first position of a second array and written to an adjacent positon of the first array of the second database; and 
identifying, automatically by the analyzer client and as a part of transforming the first database to the second database, a first function of the business management system configured to select a plurality of elements from a first array of the first database, 
modifying, automatically by the transformer, the first function to select a second plurality of elements from a corresponding plurality of arrays of the second database, wherein each element in the second plurality of elements has the same position within a corresponding array of the plurality of arrays in the first database; and
storing the modified first function and the second database to a target installation. 
Graefe et al. teaches further comprising: 
identifying, automatically by the analyzer client and as a part of transforming the first database to the second database, a first function of the business management system configured to select a plurality of elements from a first array of the first database (see 11:13-36. A first query against a row oriented database may be determined. This query is identified as part of transforming the first database to the second database via a pivot); and 
modifying, automatically by the transformer, the first function to select a second plurality of elements from a corresponding plurality of arrays of the second database, wherein each element in the second plurality of elements has the same position within a corresponding array of the plurality of arrays in the first database (see 11:13-36. This first query may be converted into a query to access the column oriented database. Molander teaches wherein elements have the same position within a corresponding array, see figures 2 and 4); 
storing the modified first function and the second database to a target installation (see 11:13-36. The rewritten query and the pivoted database are temporarily stored in memory as they are being used). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by the teaching of Graefe et al., because Graefe et al. modifies queries so that the queries are more efficient. This will increase the efficiency of Molander by allowing a user to transform queries used to access the first database into a form that more easily accesses the second database.
Loaiza teaches: 
each row-oriented array comprising a plurality of horizontally adjacent elements stored in corresponding adjacent contiguous data blocks in a memory of the business management system (see paragraph [0023] for storing row data in a row-oriented, or row-major, format); 
…
Each column-oriented array comprising a plurality of vertically adjacent elements stored in corresponding adjacent contiguous data blocks in the memory of the business management system (see paragraph [0023] for storing column data in a column-oriented, or column-major, format); 
…
Wherein the element at the first position of said array of the first database is stored contiguously in memory of the business management system to a second element at an adjacent second position of said array of the first database (see paragraphs [0023] and [0049]. Loaiza teaches to take an initial set of row-oriented data and convert the set into column-oriented data. Because Loaiza teaches to store values of a single row contiguously within a data block, as stated in [0023], Loaiza teaches the claimed subject matter); 
Wherein the element written to the next position of the first array of the second database is stored contiguously in memory of the business management system to a third element, read from a first position of a second array and written to an adjacent positon of the first array of the second database (see paragraph [0023] and [0049]. The second database is in a different format. As an example given by Loaiza, the first database may be stored in row-oriented format, while the second database may be stored in a column-oriented format. Because of the nature of storage of Loaiza, elements written to a “next position” of a first array of a second database will be stored contiguously to an element from another row); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by the teaching of Loaiza et al., because Loaiza et al. improves querying a database by accelerating access to database data that depends on orientation of the database (see paragraph [0015]). This will increase the efficiency of Molander by ensuring that the best method is used to access data based on the storage orientation of the data being requested. 

As to claim 11, see the rejection for claim 1 above, and additionally 6:12-34 for creating the second database in a second memory device. 

As to claims 2, 12, and 26, Molander as modified teaches the subject matter of the parent claim, further comprising creating a second array of the second database; and 
iteratively, for each array of the plurality of arrays of the first database: 
reading, by the transformer, an element at a second position of said array (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”), and 
writing, by the transformer, the element at the second position to a next position of the second array of the second database (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”).

As to claims 3, 13, and 27, Molander as modified teaches the subject matter of the parent claim, further comprising: 
advancing, by the transformer, a pointer from a first position, corresponding to the first position of the first array of the first database, to a second position, corresponding to the second position of the first array of the first database (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”),.   

As to claims 4, 14, and 28, Molander teaches the subject matter of the parent claim, wherein creating the first array of the second database further comprises reserving a segment of memory to contain each element copied from the first position of each array of the first database (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array.” Variables are declared, reserving a segment of memory). 

As to claims 5, 15, and 29, Molander teaches the subject matter of the parent claim, further comprising determining a total length of the elements in the first position of each array of the first database (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array.” Variables are declared, reserving a segment of memory); and
reserving a segment of memory equal to at least the total length (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array.” Variables are declared, reserving a segment of memory). 
40Attorney Docket No. 099043-0010 (SST-007US) 
As to claims 6, 16, and 30, Molander teaches the subject matter of the parent claim, wherein iteratively, for each array of the plurality of arrays of the first database, reading an element at a first position of said array further comprises traversing said array to a predetermined starting position of the element (see “Transposing” pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”). 

As to claim 8, Molander teaches a method for automated transformation of a row-oriented syntax of a business management system to a column-oriented syntax, comprising: 
identifying, by an analyzer client executed by a processor of a client device, a first database of a business management system comprising a plurality of arrays in a row-oriented syntax (see 5:40-53 and figures 2, 3, and 4. Notably, Molander shows that a user may select particular rows. The user may then activate a transposition command, which changes the orientation of the rows from the row orientation of figure 2 to the column orientation of figure 4); 
creating, by a transformer executed by the processor, a first array of a second database having a column-oriented syntax (see 5:40-53 and figures 2, 3, and 4. Figure 4 shows the final product, notably an array of a second database having a column oriented 6 tax syntax); and 
Molander does not explicitly describe the exact details of the transpositional function. However, it is noted that transposing rows to databases is known in the art, and it would be obvious to use such an algorithm as described in the above cited article “Transposing.”
“Transposing” teaches:
iteratively, for each array of the plurality of arrays of the first database: 
reading, by the transformer, an element at a first position of said array (see pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”)
writing, by the transformer, the element to a next position of the first array of the second database (see pages 1 and 2, the algorithm for “transposing rows and columns of a 2-dimensional array”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by “Transposing.” It is noted that Molander explicitly uses a transposition function, but does not describe the details of iteration. “Transposing” merely provides an algorithm known in the art for how to transpose rows and columns. Because Molander creates a transposed table, one of ordinary skill in the art would have found it obvious to use an algorithm such as found in “Transposing.”
Molander does not teach further comprising: 
each row-oriented array comprising a plurality of horizontally adjacent elements stored in corresponding adjacent contiguous data blocks in a memory of the business management system; 
…
Each column-oriented array comprising a plurality of vertically adjacent elements stored in corresponding adjacent contiguous data blocks in the memory of the business management system; 
…
Wherein the element at the first position of said array of the first database is stored contiguously in memory of the business management system to a second element at an adjacent second position of said array of the first database; 
Wherein the element written to the next position of the first array of the second database is stored contiguously in memory of the business management system to a third element, read from a first position of a second array and written to an adjacent positon of the first array of the second database; and 
identifying, automatically by the analyzer client and as a part of transforming the first database to the second database, a function of the business management system configured to select a plurality of elements from a corresponding plurality of arrays of the first database, each of the plurality of elements having the same position within a corresponding array of the plurality of arrays of the first database; and 
modifying, by the transformer, the function to select a second plurality of elements from a single array of the second database.  
Graefe et al. teaches:
identifying, automatically by the analyzer client and as a part of transforming the first database to the second database, a function of the business management system configured to select a plurality of elements from a corresponding plurality of arrays of the first database, each of the plurality of elements having the same position within a corresponding array of the plurality of arrays of the first database (see 11:13-36. A first query against a row oriented database may be determined. This query is identified as part of transforming the first database to the second database via a pivot. Molander teaches wherein elements have the same position within a corresponding array, see figures 2 and 4); and 
modifying, by the transformer, the function to select a second plurality of elements from a single array of the second database (see 11:13-36. This first query may be converted into a query to access the column oriented database.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by the teaching of Graefe et al., because Graefe et al. modifies queries so that the queries are more efficient. This will increase the efficiency of Molander by allowing a user to transform queries used to access the first database into a form that more easily accesses the second database.
Loaiza teaches: 
each row-oriented array comprising a plurality of horizontally adjacent elements stored in corresponding adjacent contiguous data blocks in a memory of the business management system (see paragraphs [0023] for storing row data in a row-oriented, or row-major, format); 
…
Each column-oriented array comprising a plurality of vertically adjacent elements stored in corresponding adjacent contiguous data blocks in the memory of the business management system (see paragraphs [0023] for storing column data in a column-oriented, or column-major, format); 
…
Wherein the element at the first position of said array of the first database is stored contiguously in memory of the business management system to a second element at an adjacent second position of said array of the first database (see paragraphs [0023] and [0049]. Loaiza teaches to take an initial set of row-oriented data and convert the set into column-oriented data. Because Loaiza teaches to store values of a single row contiguously within a data block, as stated in [0023], Loaiza teaches the claimed subject matter); 
Wherein the element written to the next position of the first array of the second database is stored contiguously in memory of the business management system to a third element, read from a first position of a second array and written to an adjacent positon of the first array of the second database (see paragraph [0023] and [0049]. The second database is in a different format. As an example given by Loaiza, the first database may be stored in row-oriented format, while the second database may be stored in column-oriented format. Because of the nature of storage of Loaiza, elements written to a “next position” of a first array of a second database will be stored contiguously to an element from another row); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Molander by the teaching of Loaiza et al., because Loaiza et al. improves querying a database by accelerating access to database data that depends on orientation of the database (see paragraph [0015]). This will increase the efficiency of Molander by ensuring that the best method is used to access data based on the storage orientation of the data being requested. 

As to claim 18, Molander in view Graefe teaches:
identifying, by the analyzer client, a first function of the business management system configured to select a plurality of elements from a corresponding plurality of arrays of the first database, each of the plurality of elements having the same position within a corresponding array of the plurality of arrays (see 11:13-36. A first query against a row oriented database may be determined. Molander teaches wherein elements have the same position within a corresponding array, see figures 2 and 4); and 
modifying, by the transformer, the first function to select a second plurality of elements from an array of the second database (see 11:13-36. This first query may be converted into a query to access the column oriented database.).  

As to claims 9 and 19, Molander teaches the subject matter of the parent claim, wherein modifying the first function further comprises removing an iterative select loop from the first function (see Graefe et al. 11:13-36. Nested queries may be removed).

As to claims 10 and 20, Molander teaches the subject matter of the parent claim, further comprising providing the second database and modified first function to the target installation of the business management system (see Graefe et al. 11:13-36).

As to claims 21 and 31, Molander as modified teaches the subject matter of the parent claim, further comprising: 
identifying, by the analyzer client, a second function of the business management system configured to perform an iterative modification to a plurality of elements in a plurality of arrays of the first database (see Graefe 7:52-63, wherein “nested loops” may exist in some queries that needs to be rewritten. A “nested loop” is an iteration. A query received from the client may “[require] complex, inefficient nested queries.” Such a query is later rewritten to take advantage of the pivot feature of Graefe, as shown in the example of 11:13-36. In the example, such rewriting leads to a single selection “WHERE Fall_Sales > Spring Sales,” rather than a nested iteration set of queries. 
It is noted that while Graefe does not show multiple example queries, one of ordinary skill in the art would find it obvious that the principles of Graefe, including the transformation of nested queries into single read commands, may extend to more than a single query because one of ordinary skill in the art would recognize that Graefe provides a system for optimizing queries in the scenarios as set forth in Graefe); and 
modifying, by the transformer, the second function to a single batch modification to a single array of the plurality of arrays of the second database, responsive to the identification that the second function comprises the iterative modification (see Graefe 7:52-63 and 11:13-36. Graef 11:13-36 shows a transformation from a “nested query” into a query with a single read command. Graef 7:52-63 shows wherein nested queries involve “nested loops.” Thus, it would be obvious in view of Graef to transform a nested query with nested loops, or the claimed iterative modification, to a single read, or a “single batch modification.” As noted in claim 22, the claimed “modifications” include “read operations.” The examples shown in Graefe include read operations).  

As to claims 22 and 32, Molander teaches the subject matter of the parent claim, wherein the iterative modification comprises a plurality of read operations from each of a corresponding plurality of arrays of the first database (see Graefe 7:52-63 and 11:13-36); and 
wherein the single batch modification comprises a single read operation from the single array of the plurality of arrays of the second database (see Graefe 7:52-63 and 11:13-36).

Allowable Subject Matter
Claims 23-24 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive. 

Applicant argues that the references do not show “(i) automatically modifying a function, such as a first function, as a part of transforming the first database to the second database and (ii) storing the modified function and the second database to a target installation.”
Applicant elaborates, stating that “Graef fails to describe automatically modifying a function, such as a first function, as a part of transforming a first database to a second database. Graef also fails to describe the claimed second database.”
In response to this argument, Examiner notes that Graef shows rewriting a first query to a second query. This is automatically modifying a first function. Graef also shows transforming the database from a first database to a second database using a pivot command. The query is rewritten and the database is transformed as a part of the same process (see 11:13-36). Thus, Graef teaches the claimed subject matter to the extent claimed.

Applicant adds that “Graefe further fails to describe the claimed storing the modified function and the second database to a target installation.” 
In response to this argument, it is noted that both the first function and second database are executed and analyzed, respectively, in Graefe (see 11:13-36). Thus, both the first function and the second function are stored, at least temporarily, in a memory or processor device in Graefe. Graefe discusses several memory and processor devices in 11:37-46). 

Applicant’s arguments, see page 15 with respect to claims 23-24 have been fully considered and are persuasive.  The rejection of claims 23-24 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152